DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “ethoanol” should read “ethanol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “traditional Chinese medicine” is rendered vague and indefinite because it is unclear if it is meant that the components within the composition are to be specifically from China.  In addition, it is unclear what characteristics a composition must have in order to be considered “traditional.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Rhizoma Smilacis Glabrae,  Sophora Flavescens, Herba Hedyotidis Diffusae, Herba Taraxaci, Dysosma Versipellis, Nidus Vespae, Cortex Phellodendri, Fructus Bruceae, Fructus Cnidii, Radix Glycyrrhizae, Flos Lonicerae, Folium Isatidis, Radix Semiaquilegiae and ehtanol. These plant components are considered the judicial exceptions because they are all the same components that are naturally found in nature and thus the closest counterparts are those same plant components. Ethanol is also a product of nature as it is a byproduct of fermentation from microbes. 
The claims recite the naturally occurring plants components. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants parts they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. There is no evidence of record that combining them together and in these particular amounts within the claimed compositions results in any markedly different characteristics. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely combining them into a single composition does not add up to anything more than the individual components themselves. 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for HPV symptom treatment is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents:  Cheng (CN101961412A), Tie-yi (CN102961428A), and Jingbei (CN105535481A).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN101961412A), Tie-yi (CN102961428A), and Jingbei (CN105535481A).
Cheng’s general disclosure is to composition for treating verrucas (warts) caused by HPV infection with the assistance of nano silver selenium elements (see abstract).
claims 1-2, 8, and 12 Cheng teaches Chinese medicines for controlling warts (condyloma acuminatum) from HPV (see abstract and technical field and embodiment one) wherein Rhizoma Smilacis  Glabrae at 50g, Radix Sophorae Flavescentis at 25g, Herba Hedyotidis Diffusae 20-40g , Herba Taraxaci at 20-40g, Nidus Vespae 20-40g, Cortex Phellodendri 40-60g , Fructus Bruceae 15-40g, Fructus Cnidii 9~15%, Radix Glycyrrhizae 10~30g, Flos Lonicerae 40~60g, and Folium Isatidis 5~12% are all used in compositions of the invention to cure condyloma acuminatum (see Embodiment one, page 4 to Embodiment four, page 6). Cheng also teaches the use of 75% ethanol being used in the compositions (see page 6, Medicine is formed). Cheng also teaches that the clinical verification of the formulas achieved effective HPV negative conversion rates of up to 80% after 3-6 months of use and this would inherently be teaching the administering to a patient for treating or preventing condyloma acuminatum (see 1st ¶, page 4).
Regarding claim 3 and 11, the broadest reasonable interpretation for a the composition being claimed as a tincture can be the extracts concentrated and dissolved in alcohol and  Cheng teaches the concentrated extracts in 75% ethanol (see page 6, Medicine is formed).
Cheng does not specifically teach Dysosma Versipellis or Radix Semiaquilegiae as used for the treatment of HPV symptoms.
Tie-yi’s general disclosure is to a pharmaceutical composition comprising Dysosma versipellis for treating condyloma acuminatum (see abstract).
Regarding claim 1-2, Tie-yi teaches wherein Dysosma versipellis is used for treating condyloma accuminatum (see abstract and 0024).

Regarding claim 1-2, 9, and 13, Jingbei teaches wherein Radix Semiaquilegia 0.5-10 parts in the composition and the composition being used to prevent HPV infections from turning into cervical carcinoma (preventing and/or treating cervical precancerous lesions) (summary of the invention, page 2, 1-3rd ¶).
Therefor it would have been obvious to a person having skill in the art at the effective filing date to combine the two components (Dysosma versipellis and Radix Semiaquilegia), both which are known in the art for treating HPV infections and symptoms and signs of HPV infections (condylom accuminatum) with the components taught by Cheng because these components are already known to treat symptoms of HPV infections. Combining prior art elements according to known methods to yield predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding the specific amounts of each component claimed in the instant invention, the references teach most of the ranges specified in the instant invention but do not specifically 
There would have been a reasonable expectation of success in combining the prior art and arriving at the instant invention because each component within the invention is already known in the art for treating warts caused by HPV and combing them into a single composition for the same purpose would ultimately yield a product that does the same.

Claims 1-2 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (CN104147458A), Leshang (CN104116860A), and Zengshun (CN1296084C).
Hui’s general disclosure is to a drug for treating multiple common skin disease (see abstract).

Hui also teaches wherein the composition comprises  Rhizoma Smilacis Glabrae 20-30 part, Radix Sophorae Flavescentis 30-50 part, Flos Lonicerae 10-15 part, Herba Taraxaci 20-40 part, Radix Isatidis 15-20 part, , Fructus Cnidii 10-30 part, Herba Hedyotidis Diffusae 50-100 part, Nidus Vespae 10-20 part, Cortex Phellodendri 20-30 part, and  Radix Glycyrrhizae 8-10 part (see summary of invention page 2). Hui also teaches four different cases of 3 men and a woman each using the medicine and having symptoms alleviated (see bottom of page 5) (teaches administering to patients).
Hui does not specifically teach the composition comprising Dysosma Versipellis, Fructus Bruceae, or Radix Semiaquilegiae and ethanol.
Leshang’s general disclosure is to an external traditional Chinese medicine for treating tinea favosa (see abstract).
Leshang teaches a composition with raw materials useful for treating tinea favosa and tinea alba comprising 3-5 parts Dysosma versipellis and 5-7 parts Folium Isatidis Cortex Phellodendri 5-7, Radix Sophorae Flavescentis 4-6, Herba Taraxaci 2-4 Radix et Rhizoma Dysosmatis 3-5, Radix Semiaquilegiae 2-4.
Zengshun’s general disclosure is externally applied medicine for treating skin diseases such as tinea of feet and hands (see abstract).
Zengshun teaches that “Fructus Bruceae (another name Semen Sophorae Flavescentis, Ovum Anas domestica) bitter cold. Function with damp eliminating, parasite killing. The modern biology technology proves that it contains Brusatol, and compositions such as brucein have 60%-90% solution antibacterial and most of microbe all there are killing action, the strongest with 70% alcoholic solution sterilizing power. Simultaneously, it is strong that its 60%-70% alcoholic solution has a penetration, can distend the blood vessels, and blood circulation is accelerated, and promotes cell metabolism, activates the regeneration function of cambium cell then” (see page 3, bottom of page). 
Zengshun also teaches Fructus Bruceae at 0.5%~15% (see page 2, bottom).
Therefor it would be obvious at the effective filing date to a person having ordinary skill in the art to combine the traditional Chinese plant components from prior art known for treating skin diseases such as tinea into a single composition because it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

There would have been a reasonable expectation of success in arriving at the instant invention because each component within the invention is already known in the art for treating skin diseases such as tinea and combing them into a single composition for the same purpose would ultimately yield a product that does the same.

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7 are allowable over the prior art because the closest prior art or combined prior art does not anticipate or make obvious the details of soaking a first defined amount of specific plant components in 95% ethanol for 8-12 days or concentrating it under 0.02-0.05 MPa at 60-70 degrees Celsius and also extracting the remaining amount of specific plant components with ionized water and then combining them together with 30% ethanol after filtering to get the end product within a defined specific gravity of 0.90-1.12.The specificity of the steps is unique and free of the prior art.
The closest prior art for teaching a method for producing such a Chinese medicine is Jingbei (CN105535481A). Jingbei teaches the decocting temperature of 97-100 DEG C and teaches bringing down to 55-60 DEG C, but also teaches different soaking times, 0.5-3 hours, different pressure, (-0.1MPa), and teaches adding thickeners and emulsifiers. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655